Citation Nr: 1218256	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left shoulder arthritis.

2.  Entitlement to service connection for left hip/leg arthritis.

3.  Entitlement to service connection for groin muscle hernia.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1961 to May 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

In a written statement submitted in January 2012, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for left shoulder arthritis, left hip/leg arthritis, groin muscle hernia, bilateral hearing loss, and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for left shoulder arthritis, left hip/leg arthritis, groin muscle hernia, bilateral hearing loss, and tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

Here, in January 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the issues of entitlement to service connection for left shoulder arthritis, left hip/leg arthritis, groin muscle hernia, bilateral hearing loss, and tinnitus.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal for entitlement to service connection for shoulder arthritis is dismissed.

The appeal for entitlement to service connection for left hip/leg arthritis is dismissed.

The appeal for entitlement to service connection for groin muscle hernia is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


